Citation Nr: 1046128	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of prostate cancer.

2.  Entitlement to a compensable rating for erectile dysfunction.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to August 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2009 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue on appeal was characterized as postoperative residuals 
of prostatectomy.  The Board finds that because the prostatectomy 
was for prostate cancer (service connected on a presumptive basis 
as due to herbicide exposure in Vietnam), the disability entity 
at issue is more properly characterized as postoperative 
residuals of prostate cancer.  The issue has been recharacterized 
accordingly.  

The matters of the ratings for postoperative prostate 
cancer after August 14, 2008 and for erectile dysfunction 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action on his part is required.


FINDING OF FACT

The record shows that following an April 2006 radical 
prostatectomy for prostate cancer the Veteran received radiation 
treatment until, at least, February 14, 2008.


CONCLUSION OF LAW

The Veteran's postoperative residuals of prostate cancer warrant 
a 100 percent rating from the date of award of service connection 
until, at least, August 14, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (Code) 
7528 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants a 
100 percent rating for the portion of the Veteran's claim that is 
being addressed, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist is 
obviously nonprejudicial.

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Malignant neoplasms of the genitourinary system (to include 
prostate cancer) are rated 100 percent.  38 C.F.R. § 4.115b, Code 
7528.  The note following provides that following the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals, as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

The following facts are not in dispute:  The Veteran served in 
Vietnam during the Vietnam Era.  In early 2006 he was found to 
have prostate cancer, and in April 2006 he underwent a radical 
prostatectomy.  This was followed by radiation therapy.  Based on 
the current record such therapy was terminated on February 14, 
2008.  

The March 2009 rating decision on appeal awarded the Veteran 
service connection for "residuals prostatectomy", and rated the 
disability 20 percent disabling (under 38 C.F.R. § 4.115b, Code 
7528, for residuals based on urinary frequency).  However, Code 
7528 provides that prostate cancer, which is the service 
connected underlying disability, and is a malignant neoplasm of 
the genitourinary system, is to be rated 100 percent for at least 
six months following the cessation of radiation therapy (i.e., 
other therapeutic procedure), with subsequent change in 
evaluation based on examination thereafter, in accordance with 
regulatory guidelines (38 C.F.R. § 3.105(e)).

Applying the provisions of Code 7528, because the Veteran's 
radiation therapy for prostate cancer ceased on February 14, 
2008, he is entitled to a 100 percent rating for his 
postoperative cancer from June 6, 2008 (the effective date of the 
award of service connection) until, at least, August 14, 2008 
(six months after the cessation of radiation therapy).  The 
rating thereafter will be addressed in the remand that follows.  
The Board recognizes that piecemeal adjudication of claims is 
generally to be avoided; here, given the circumstances presented, 
such is unavoidable.   


ORDER

A 100 percent rating is granted for the Veteran's postoperative 
residuals of prostate cancer from June 6, 2008 until, at least, 
August 14, 2008 (with rating thereafter based on further 
development and readjudication by the RO), subject to the 
regulations governing payment of monetary awards.


REMAND

As was noted above under the governing regulatory criteria in 
38 C.F.R. § 4.115b, Code 7528, the Veteran's postoperative 
prostate cancer warrants a 100 percent rating until, at least, 
August 14, 2008, with any change in evaluation based on 
examination thereafter, subject to the provisions of 38 C.F.R. 
§ 3.105(e).  As was also noted above, the Code 7528 criteria have 
not been applied in this case.  [The Board notes that the Veteran 
was examined in January 2009.]  

Furthermore, there is insufficient development of the medical 
evidence for proper application of Code 7528 in determining the 
appropriate rating following August 14, 2008.  Specifically, a 
February 2008 Outpatient Radiation Oncology Treatment Summary 
(from D. Hovenstine, M.D. at Torrance Memorial Medical Center) 
shows that the Veteran's radiation therapy terminated on February 
14, 2008.  However, it was also noted that the Veteran had a 
follow-up appointment in two weeks and was to be seen in follow-
up thereafter at less frequent intervals.  He was also to 
continue follow-up with Drs. K. Dardashti and D. Maner.  The 
follow-up records are not associated with the record, are likely 
to include pertinent information, and must be secured.   

In addition, in his April 2009 notice of disagreement, the 
Veteran reported that he has nocturia at the rate of five times 
per night; and in his August 2009 VA Form 9 he alleges that he 
has penile deformity, that his "penis is not the same shape as 
it was before."  In light of allegations of worsening 
symptoms/pathology related to the disabilities at issue, another 
VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of treatment he has received 
for his prostate cancer and genitourinary 
complaints since the diagnosis of the 
prostate cancer, and to provide 
authorizations for VA to obtain records of 
any such private treatment.  This should 
specifically include the complete clinical 
records of the treatment he received from 
Torrance Memorial Medical Center and Drs. D. 
Hovenstine, K. Dardashti and D. Maner.  The 
RO should secure for the record copies of 
complete clinical records of the identified 
treatment (i.e., those not already associated 
with the claims folder).  If any records 
identified are not received pursuant to the 
RO's request, he should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that private 
treatment records are received.  
2.  The RO should arrange for the Veteran to 
be examined by a urologist to determine the 
nature and severity of his postoperative 
residuals of his prostate cancer and whether 
or not he has related penile deformity.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
The examiner should be provided a copy of the 
criteria under 38 C.F.R. §§  4.115b, Code 
7528 and 4.115a.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion that 
specifically notes whether there has been 
local reoccurrence or metastasis of the 
Veteran's prostate cancer since February 
2008; identifies and describes in detail the 
postoperative/post-radiation residuals of the 
Veteran's prostate cancer in terms of the 
criteria for rating renal dysfunction or 
voiding dysfunction; and also specifically 
notes whether or not the Veteran has 
associated deformity of the penis.  [He has 
recognized loss of erectile power by virtue 
of his award of special monthly compensation 
for loss of use of a creative organ.]  The 
examiner must explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate these 
claims, i.e., the matters of the rating for 
postoperative residuals of prostate cancer 
after August 14, 2008 and a compensable 
rating for erectile dysfunction.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, the RO should issue 
an appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


